Case 1:20-cr-10128-MLW Document 129 Filed 01/25/21 Page 1 of 7




                                   1/25/2021
Case 1:20-cr-10128-MLW Document 129 Filed 01/25/21 Page 2 of 7
                   Case 1:20-cr-10128-MLW Document 129 Filed 01/25/21 Page 3 of 7
 AO 245C(Rev. 0!)/19) Amended Judgment in a Criminal Case
                      Sheet 3 - Supervised Release                                                      (NOTE: Identify Changes with Asterisks(*))
                                                                                                       Judgment-Page__    3 _ of ------"L---
DEFENDANT: Keenam Park
CASE NUMBER: 1:20-CR-10128-MLW
                                                        SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:
 36 months.




                                                     MANDATORY CONDITIONS
1.   You must not commit another federal, state or local crime.
2.   You must not unlawfully possess a controlled substance.
3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
     imprisonment and at least two periodic drug tests thereafter, as determined by the court.
         [If The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
               substance abuse. (check ifapplicable)
4.   □x You must make restitution in accordance with 18 U.S.C. § 3663 and 3663A or any other statute authorizing a sentence of
          restitution. (check ifapplicable)
5.   00  You must cooperate in the collection of DNA as directed by the probation officer. (cl,eck ifapplicable)
6.   D You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
         directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
         reside, work, are a student, or were convicted of a qualifying offense. (check Ifapplicable)
7.   D You must participate in an approved program for domestic violence. (check ifapplicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached page.
                  Case 1:20-cr-10128-MLW Document 129 Filed 01/25/21 Page 4 of 7
AO 24sc (Rev. 09119) Amended Judgment in a Criminal Case
                     Sheet 3A - Supervised Release
                                                                                                         Judgment-Page         4   of
DEFENDANT: Keenam Park
CASE NUMBER: 1:20-CR-10128-MLW


                                      STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep infonned, report to the court about, and bring about improvements in your conduct and condition.

I.     You must report t o the probation office in the federal judicial district where you are authorized t o reside within 72 hours of your
       release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different
       time frame.
2.     After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
       when you must report to the probation officer, and you must report to the probation officer as instructed.
3.     You must not knowingly leave the federal judicial district where you are authorized to reside without first getting pennission from
       the court or the probation officer.
4.     You must answer truthfully the questions asked by your probation officer.
5.     You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
       arrangements (such as the people you live with), you must notify the probation officer at least IO days before the change. If notifying
       the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
       hours of becoming aware of a change or expected change.
6.     You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer
       to take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.     You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
       doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
       you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
       responsibilities), you must notify the probation officer at least IO days before the change. If notifying the probation officer at least I 0
       days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
       becoming aware of a change or expected change.
8.     You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
       convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
       probation officer.
9.     If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
I 0.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that
       was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or
       tasers).
11.    You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
       first getting the permission of the court.
12.    If the probation officer detennines that you pose a risk to another person (including an organization), the probation officer may
       require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
       person and confirm that you have notified the person about the risk.
13.    You must follow the instructions of the probation officer related to the conditions of supervision.


U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.

Defendant's Signature                                                                                       Date
                  Case 1:20-cr-10128-MLW Document 129 Filed 01/25/21 Page 5 of 7
AO 24SC (Rev. OW19) Amended Judgment in a Criminal Case
                    Sheet 3D- Supervised Release                                                {NOTE: Identify Changes with Asterisks(•))
                                                                                             Judgment-Page __     S _ of            8
DEFENDANT: Keenam Park
CASE NUMBER: 1:20-CR-10128-MLW

                                        SPECIAL CONDITIONS OF SUPERVISION

  1. You must not knowingly have any contact, direct or indirect, with the victims of your offense.

  2. You are prohibited from engaging in an occupation, business, or profession that would require or enable you to solicit
  investments from others or have access to funds of others, and you shall inform Probation of any potential employment so
  that they can advise you whether or not to disclose your conviction.

  3. You must participate in a mental health treatment program as directed by the Probation Office.

  4. You are prohibited from frequenting establishments whose primary purpose is gambling.

  5. You are prohibited from participating in any gambling activities, including casino gambling, on-line gambling, lotteries,
  instant scratch tickets, Keno, and any other activities similar in nature.

  6. You must attend a gambling-specific treatment program and/or meetings, as directed by the Probation Office.

  7. You must pay the balance of any restitution imposed according to a court-ordered repayment schedule.

  8. You are prohibited from incurring new credit charges or opening additional lines of credit personally or in connection
  with any business activity without the approval of the Probation Office while any financial obligations remain outstanding.

  9. You must provide the Probation Office access to any requested financial information, which may be shared with the
  Financial Litigation Unit of the U.S. Attorney's Office.

  10. You shall be required to contribute to the costs of evaluation, treatment, programming, and/or monitoring (see Special
  Conditions #3 and #6), based on the ability to pay or availability of third-party payment.
                   Case 1:20-cr-10128-MLW Document 129 Filed 01/25/21 Page 6 of 7
AO 245C(Rev. OWi 9) Amended Judgment in a Criminal Case
                    Sheet S - Criminal Monetary Penalties                                                      (NOTE: Identify Changes with Asterisks(*))
                                                                                                       Judgment- Page        6     of --�----
DEFENDANT: Keenam Park
CASE NUMBER: 1:20-CR-10128-MLW
                                              CRIMINAL MONETARY PENALTIES
      The defendant must pay the following total criminal monetary penalties under the schedule of payments on Sheet 6.
                   Assessment              Restitution                    Fine                  AVAA Assessment*            JVTA Assessment**
TOTALS            S 100.00               S 7,332,407.79               s                     s                           s

D     The determination of restitution is deferred until     ----- . An Amended Judgment in a Criminal Case (AO 245C) will be
      entered after such determination.

00    The defendant shall make restitution (including community restitution) to the following payees in the amount listed below.

      If the defendant makes a partial payment, each payee shall receive an approximately prol!ortioned �yment, unless specified otherwise in
      the priority or�er or perc�ntage payment column below. However, pursuant to 18-U.S.C. § 3664(1), all nonfederal victims must be paid
      before the United States 1s paid.

Name of Payee                               Total Loss***                        Restitution Ordered                     Priority or Percentage
 Please see Exhibit 1, Victims List                                              $7,332,407.79

 attached hereto.




TOTALS                              s ______...;;o..;.;.o;..;;o_             s    7,332,407.79


D     Restitution amount ordered pursuant to plea agreement S          ---------
D      The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
       fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
       to penalties for delinquency and default, pursuant to 18 U .S.C. § 36 l 2(g).

i!1    The court determined that the defendant does not have the ability to pay interest, and it is ordered that:

       D   the interest requirement is waived for       D     fine     l!1 restitution.
       D   the interest requirement for the      D    fine      D    restitution is modified as follows:



• Amy, Vicky and Andy Child Pornography Victim Assistance Act of 2018, Pub. L.No.115-299.
•• Justice for V ictims ofTrafficking Act of2015, Pub. L.No.114-22.
•n Findings for the total amount oflosses are required under Chapters 109A, 110, l IOA, and 113A of Title 18 for offenses committed on
or after September 13, 1994, but before April 23, 1996.
                   Case 1:20-cr-10128-MLW Document 129 Filed 01/25/21 Page 7 of 7
AO 24SC (Rev. 09ll 9) Amended Judgment in a Criminal Case
                      Sheet 6 - Schedule of Payments                                                       (NOTE: Identify Changes with Asterisks("))
                                                                                                        Judgment - Page __7_ of
DEFENDANT: Keenam Park
CASE NUMBER: 1:20-CR-10128-MLW

                                                      SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties shall be due as follows:
A    D Lump sum payment of$ ------- due immediately, balance due
           D not later than __________ , or
           D in accordance with O C, D D, O E, or                          O F below; or
8    @ Payment to begin immediately (may be combined with                  O C,    O D, or � F below); or
C    D    Payment in equal _____ (e.g., weekly, monthly, quarterly) installments of S _____ over a period of
          ____ (e.g., months or years), to commence _____ (e.g., 30 or 60 days) after the date of this judgment; or
D    D Payment in equal _____ (e.g., weekly, monthly, quarterly) installments of $ ____ over a period of
          _____ (e.g., months or years), to commence _____ (e.g., 30 or 60 days) after release from imprisonment to a
          term of supervision; or
E    D Payment during the term of supervised release will commence within ____ (e.g., 30 or 60 days) after release from
           imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or
F    00    Special instructions regarding the payment of criminal monetary penalties:
            The defendant shall pay the special assessment of $100.00, and restitution of $7,332,407.79, immediately, or they
            shall be made according to the requirements of the Federal Bureau of Prisons' Inmate Financial Responsibility
            Program while the defendant is incarcerated and according to a court-ordered repayment schedule during the term
            of supervised release.


Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
during the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons'
Inmate Financial Responsibility Program, are made to the clerk of the co'urt.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




D Joint and Several
     Case Number
     Defendant and Co-Defendant Names                                               Joint and Several                Co�sponding Payee,
     (including defendant number)                           Total Amount                 Amount                        1f appropriate.




0    The defendant shall pay the cost of prosecution.

0 The defendant shall pay the following court cost(s):
� The defendant shall forfeit the defendant's interest in the following property to the United States:

       See Docket No. 128-1, Amended Order of Forfeiture.

Payments shall be applied in the following order: (I) assessment. (2) restitution principal (3) restitution interest, (4) AVAA assessment, (S)
fine principal, (6) fine interest, (7) community restitution, (8) JVTA assessment, (9) penalties, and (IO) costs, including cost of prosecution
and court costs.
